 


109 HR 2798 IH: To authorize the disinterment from the American Ardennes Cemetery at Neuville-en-Condroz, Belgium, of the remains of Sergeant Roaul R. Prieto, who died in combat in April 1945, and to authorize the transfer of his remains to his next of kin.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2798 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mrs. Bono introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To authorize the disinterment from the American Ardennes Cemetery at Neuville-en-Condroz, Belgium, of the remains of Sergeant Roaul R. Prieto, who died in combat in April 1945, and to authorize the transfer of his remains to his next of kin. 
 
 
1.Authorization of disinterment and transfer of custody of remains of a specified American World War II fatality interred in the American Ardennes Cemetery, Belgium 
(a)DisintermentThe Secretary of the Army and the American Battle Monuments Commission shall take such steps as are necessary to authorize the next of kin of Sergeant Roaul R. Prieto, United States Army, who died on April 6, 1945, as a result of a mid-air collision during a bombing mission over Leipzig, Germany, to disinter his remains from the American Ardennes Cemetery, Neuville-en-Condroz, Belgium (such remains being interred in Plot A, Row 41, Grave 46). 
(b)TransferThe Secretary of the Army and the American Battle Monuments Commission shall take such steps as are necessary to authorize the transfer of the remains of Roaul R. Prieto to the custody of his next of kin. 
(c)No expenditure of Federal fundsNo Federal funds may be expended for the disinterment and transfer of custody authorized by this section. 
 
